RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.
 
Claims 1-8 and 11-20 are pending in the application.  Claims 9 and 10 have been cancelled.  Claims 14-20 are withdrawn due to Applicant’s election.
Amendments to the claims, filed May 4, 2021, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm (U.S. 6,250,587) in view of Gonzalez de los Santo (U.S. Pat. Pub. 2018/0235316).
Regarding claims 1, 3, and 8, Schramm teaches a device (deicer, Abstract) comprising: an active element panel (deicer, Abstract); and a pressure sensitive adhesive layer bonded to the Abstract), wherein the pressure sensitive adhesive is an acrylic pressure sensitive adhesive (Col. 4, lines 22-24).
Schramm fails to teach wherein the pressure sensitive adhesive layer comprises a mixture of a pressure sensitive adhesive and a solid solvent, wherein the pressure sensitive adhesive has a first shear strength and the pressure sensitive adhesive layer including the pressure sensitive adhesive and the solid solvent has a second shear strength at a temperature below the solid solvent melting temperature, wherein the second shear strength is greater than the first shear strength.
Gonzalez de los Santo teaches an acrylic pressure-sensitive adhesive (Paragraphs [0040] and [0075]) composition that comprises a polymeric adhesive matrix and a carboxylic acid dispersed therein (Paragraph [0037]).  Gonzalez de los Santo further teaches the addition of a dispersed carboxylic acid to a polymeric adhesive matrix can significantly increase the ease with which the bonded components can be debonded without significantly degrading the bond strength of the adhesive (Paragraph [0037]).  Gonzalez de los Santo additionally the carboxylic acid dispersed within the polymeric adhesive matrix can decompose when exposed to sufficient heat to trigger debonding without significantly damaging the components themselves (Paragraph [0047]).  Furthermore, Gonzalez de los Santo teaches the pressure sensitive adhesive has a first shear strength (Fig. 17, circle symbol is the adhesive without additive, at time 0, the shear strength is 8; Paragraph [0023]) and the pressure sensitive adhesive layer including the pressure sensitive adhesive and the solid solvent has a second shear strength at a temperature below the solid solvent melting temperature, wherein the second shear strength is greater than the first shear strength (Fig. 17, all other symbols are the adhesive with various amounts of additive, at time 0 which would be when the additive is below melting temp, the shear strength varies from 10 to 17, Paragraph [0023]).  Gonzalez de los Santo additionally teaches the carboxylic acid used will have about 3 to 9 carbon atoms (Paragraph [0059]), such as adipic acid (6 carbon atoms) or suberic acid (8 carbon atoms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the acrylic pressure sensitive adhesive matrix of Schramm comprise a carboxylic acid dispersed therein as taught by Gonzalez de los Santo in order to provide an adhesive that can be readily debonded using heat without damaging the components to which the adhesive is bonded.   
In Paragraph [0025] of the instant published specification, Applicant states that suberic acid or adipic acid can be used as the solid solvent.  
Since Schramm in view of Gonzalez de los Santo teach the same solid solvent as Applicant, the solid solvent of Schramm in view of Gonzalez de los Santo would inherently be characterized by melting into a liquid when the pressure sensitive adhesive layer is heated to the solid solvent melting temperature, and by precipitating out of the pressure sensitive adhesive and crystallizing when the pressure sensitive adhesive layer is cooled to a temperature below the solid solvent melting temperature.
Regarding claim 2, Gonzalez de los Santo teaches wherein the pressure sensitive adhesive exhibits properties of a high shear pressure sensitive adhesive at a temperature below a melting temperature of the solid solvent (Fig. 17; Paragraph [0047]) and exhibits properties of a removable pressure sensitive adhesive at a temperature above the melting temperature of the solid solvent (Paragraph [0047]).
Col. 4, lines 28-30).
	Gonzalez de los Santo teaches the carboxylic acid used will have about 3 to 9 carbon atoms (Paragraph [0059]), such as adipic acid (6 carbon atoms) or suberic acid (8 carbon atoms).
In Paragraph [0025] of the instant published specification, Applicant states that 3M’s 9473 can be used as the pressure sensitive adhesive and that suberic acid or adipic acid can be used as the solid solvent.
Therefore, since Schramm in view of Gonzalez de los Santo teach the same adhesive composition as claimed, it would inherently have all of the same properties claimed in claims 4-7 and 11-13.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed July 30, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Gonzalez de los Santo does not teach use of solid solvents for debonding because as disclosed in the present application, the term “solid solvent” refers to a low molecular weight additive that is a viscosity-reducing solvent above the melting temperature of the solid solvent and a solid reinforcement below the melting temperature.”   Applicant further argues that Gonzalez de los Santo teaches use of particular type of carboxylic acid, i.e., a sugar acid, which includes hydroxyl groups on the carbon chain between the two terminal carboxylic acids and that this type of carboxylic acid or salt thereof is not a solid solvent because, as 
However, Gonzalez de los Santo does not limit the carboxylic acid to being a sugar acid.  Gonzalez de los Santo states that the carboxylic acid can be a polyprotic acid, e.g. a diprotic acid and that the carboxylic acid will have about 3 to 9 carbon atoms (Paragraph [0059]); this would include adipic acid (6 carbon atoms) or suberic acid (8 carbon atoms) which are diprotic acids.  In Paragraph [0025] of the instant published application, Applicant states that the solid solvent can be adipic acid or suberic acid.  Therefore, the carboxylic acid of Gonzalez de los Santo can be the same as what Applicant uses and as such would behave the same.  Additionally, while Gonzalez de los Santo teaches the carboxylic acid decomposes when exposed to sufficient heat to trigger debonding, the carboxylic acid would still melt into a liquid when heated to the solid solvent melting temperature (which is below the temperature that causes decomposition) and it would precipitate out of the pressure sensitive adhesive and crystallize when the pressure sensitive adhesive layer is cooled to a temperature below the solid solvent melting temperature.
	As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
September 29, 2021